UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 26, 2012 USA TRUCK, INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19858 71-0556971 (Commission File Number) (I.R.S. Employer Identification No.) 3200 Industrial Park Road Van Buren, Arkansas (Address of Principal Executive Offices) (Zip Code) (479) 471-2500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 26, 2012, USA Truck, Inc. (the "Company") terminated Darron R. Ming as the Company's Chief Financial Officer and Executive Vice President. In connection with internal realignment of reporting, J. Rodney Mills, previously the Company's General Counsel, Chief Administrative Officer, and Executive Vice President, is now serving as General Counsel and Vice President. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. USA Truck, Inc. (Registrant) Date: December 26, 2012 /s/ Clifton R. Beckham Clifton R. Beckham President and Chief Executive Officer
